



SIXTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT
THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 30th day of September, 2016 by and among THE PRIVATEBANK
AND TRUST COMPANY (“Lender”), LAWSON PRODUCTS, INC., a Delaware corporation
(“Lawson Products Delaware”), LAWSON PRODUCTS, INC., an Illinois corporation
(“Lawson Products Illinois”), BARON DIVESTITURE COMPANY, an Illinois corporation
(“Baron Divestiture”), and SANDALWOOD DIVESTITURE COMPANY, INC., an Alabama
corporation (f/k/a Automatic Screw Machine Products Company, Inc.) (“Sandalwood
Divestiture”; Lawson Products Delaware, Lawson Products Illinois, Baron
Divestiture and Sandalwood Divestiture are individually referred to herein each
as a “Borrower” and collectively as “Borrowers”).
W I T N E S S E T H:
WHEREAS, Lender, Borrowers and certain former affiliates of Borrowers are party
to that certain Loan and Security Agreement dated as of August 8, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”); and
WHEREAS, each Borrower has requested that Lender amend certain provisions of the
Loan Agreement, and Lender is willing to do so subject to the terms and
conditions of this Amendment.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section 1    Incorporation of the Loan Agreement. All capitalized terms which
are not defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement are inconsistent with the amendments set forth in Section 2 below,
such terms and provisions shall be deemed superseded hereby. Except as
specifically set forth herein, the Loan Agreement and the other Loan Documents
shall remain in full force and effect and the provisions thereof shall be
binding on the parties hereto.
Section 2    Amendment of the Loan Agreement. Upon satisfaction of the
conditions precedent set forth in Section 3 of this Amendment and in reliance on
the representations and warranties made by the Loan Parties set forth herein,
the Loan Agreement is hereby amended as follows:
(a)    The following definitions set forth in Section 1.1 of the Loan Agreement
are amended and restated in their entirety, to read as follows:
Maturity Date shall mean August 8, 2020.
Revolving Loan Availability shall mean an amount up to the sum of the following
sublimits: (i) eighty-five percent (85%) of the face amount (less maximum
discounts, credits and allowances which may be taken by or granted to Account
Debtors in connection therewith in the ordinary course of Borrowers’ business)
of Borrowers’ Eligible Accounts; provided that such advance rate shall be
reduced by one (1) percentage point for each whole or partial percentage point
by which Dilution (as determined by Lender in its





--------------------------------------------------------------------------------





Credit Judgment based on the results of the most recent twelve (12) month period
for which Lender has conducted a field audit of Borrowers) exceeds five percent
(5%); plus (ii) the lesser of (y) eighty-five percent (85%) of the face amount
(less maximum discounts, credits and allowances which may be taken by or granted
to Account Debtors in connection therewith in the ordinary course of Borrowers’
business) of Borrowers’ Eligible Foreign Accounts and (z) a sub-limit
established from time to time by Lender in its Credit Judgment upon at least one
(1) Business Day notice by Lender to Representative (unless an Event of Default
has occurred and is continuing) and, if so requested by Representative not later
than one (1) Business Day after receipt of such notice, discussion with
Representative regarding such revision (unless an Event of Default has occurred
and is continuing); plus (iii) the lesser of (y) sixty percent (60%) of the
lower of cost or market value of Borrower’s Eligible Inventory, and (z) Twenty
Million and No/100 Dollars ($20,000,000); minus (iv) (x) the Rent Reserves, and
(y) such other reserves as Lender elects to establish from time to time as
determined in its Credit Judgment, including, without limitation, reserves with
respect to Bank Product Obligations and Hedging Obligations, upon at least one
(1) Business Day notice by Lender to Representative (unless an Event of Default
has occurred and is continuing) and, if so requested by Representative not later
than one (1) Business Day after receipt of such notice, discussion with
Representative regarding such revision (unless an Event of Default has occurred
and is continuing).
(b)    The following new definitions are added to Section 1.1 of the Loan
Agreement in alphabetical order, to read as follows:
Excess Availability Requirement shall have the meaning set forth in Section
14.2.
Monthly Computation Period shall have the meaning set forth in Section 14.2.
Monthly Tested Financial Covenant shall have the meaning set forth in Section
14.2.
Quarterly Computation Period shall have the meaning set forth in Section 14.2.
Quarterly Tested Financial Covenants shall have the meaning set forth in Section
14.2.
Sixth Amendment shall mean that certain Sixth Amendment to Loan and Security
Agreement dated as of the Sixth Amendment Effective Date, by and between
Borrowers and Lender.
Sixth Amendment Effective Date shall mean September 30, 2016.
Specified Financial Covenants shall mean, collectively, the Quarterly Tested
Financial Covenants and the Monthly Tested Financial Covenant.
(c)    Clause (c) of Section 2.5.3 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:





--------------------------------------------------------------------------------





“(c)    If upon the expiration of any Interest Period applicable to LIBOR Loans,
Representative has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, Borrowers shall be deemed to have elected to
convert such LIBOR Loans into Base Rate Loans effective on the last day of such
Interest Period; provided that, commencing with the Sixth Amendment Effective
Date, on the last day of the current Interest Period for each LIBOR Loan, such
Loan shall, unless then repaid in full or Representative shall have requested a
different Interest Period for such LIBOR Loan or otherwise converted in each
case in accordance with the terms hereof, automatically rollover for the same
period and amount as the expiring LIBOR Loan and the LIBOR Rate shall renew at
the then current LIBOR Rate.”
(d)    Section 4.3.3 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“4.3.3    Unused Line Fee: Borrowers shall pay to Lender an unused line fee of
0.30% of the difference between the Revolving Loan Commitment and the average
daily balance of the Revolving Loans plus the Letter of Credit Obligations for
each month. Such fee shall be fully earned by Lender on the first day of each
month and payable monthly in arrears on the first Business Day of each month
with respect to all activity through the last day of the prior month. Said fee
shall be calculated on the basis of a 360 day year.”
(e)    The last sentence of Section 12.4 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:
“Loan Parties shall pay to Lender all customary fees and all reasonable and
documented out-of-pocket costs and expenses incurred by Lender in the exercise
of its rights hereunder, and all of such fees, costs and expenses shall
constitute Obligations hereunder, shall be payable on demand and, until paid, at
the option of Lender, shall bear interest at the Default Rate then applicable to
Base Rate Revolving Loans hereunder; provided that, (x) so long as the Specified
Financial Covenants were not tested in accordance with Section 14.2 for each of
the preceding Monthly Computation Periods and Quarterly Computation Periods
since the last Field Examination conducted by Lender, Lender shall not undertake
or request more than one (1) Field Examination during any twelve (12) month
period, and (y) so long as no Default or Event of Default exists, Borrowers
shall not be required to reimburse Lender for (a) more than one (1) appraisal of
Inventory during any Fiscal Year and (b) appraisals of the Mortgaged Properties
unless Lender is lending on such Collateral.”
(f)    Section 14.2.3 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“14.2.3        Gross Availability. The average daily Gross Availability tested
on the last day of each calendar month shall not be less than the sum of (a)
$5,000,000, plus (b) the Special Reserve.”





--------------------------------------------------------------------------------





(g)    Section 14.2 of the Loan Agreement is hereby further amended by inserting
the following at the end of such section:
“Notwithstanding the foregoing, commencing with the fiscal quarter ending
September 30, 2016 and for each calendar month end testing period (each a
“Monthly Computation Period”) and/or fiscal quarter end testing period (each a
“Quarterly Computation Period”), as applicable, thereafter, (a) if the Loan
Parties are in compliance with the Excess Availability Requirement determined as
of the last day for each of the last three (3) Monthly Computation Periods (for
the avoidance of doubt, months 10, 11 and 12) in the trailing twelve month
period for the applicable Quarterly Computation Period, then each of the
Tangible Net Worth financial covenant set forth in Section 14.2.1 and the Fixed
Charge Coverage financial covenant set forth in Section 14.2.2 (collectively,
the “Quarterly Tested Financial Covenants”) shall not be tested for such
applicable Quarterly Computation Period, and (b) if the Loan Parties are in
compliance with the Excess Availability Requirement determined as of the last
day for the current Monthly Computation Period, then the Gross Availability
financial covenant set forth in Section 14.2.3 (the “Monthly Tested Financial
Covenant”) shall not be tested for such Monthly Computation Period. For purposes
hereof, “Excess Availability Requirement” means the average daily Excess
Availability for each one month period is equal to or greater than $10,000,000,
tested on the last day of each calendar month.”
(h)    Exhibit A - Compliance Certificate to the Loan Agreement is hereby
replaced with the Exhibit A - Compliance Certificate attached hereto as Exhibit
B.
(i)    Each of Schedule 11.2.1 (Business and Collateral Locations), Schedule
11.2.2 (Certain Collateral), Schedule 11.6 (Organizational Authority and No
Conflict), Schedule 11.10 (Names and Tradenames), Schedule 11.18.1 (Employee
Matters), Schedule 11.18.2 (Employee Contracts) and Schedule 11.27
(Capitalization; Subsidiaries) to the Loan Agreement is hereby replaced with the
corresponding Schedule attached hereto under Exhibit C.
Section 3    Conditions Precedent. The amendments set forth in Section 2 shall
be effective upon the satisfaction of all of the following conditions precedent,
each to the satisfaction of Lender in its sole discretion:
(a)    Lender shall have received a fully executed copy of this Amendment, in
form and substance reasonably acceptable to Lender, executed by each of the
Borrowers and Lender;
(b)    Lender shall have received one or more counterparts of each other
agreement, document and instrument set forth on the Closing Document Checklist
attached hereto as Exhibit A, each in form and substance reasonably satisfactory
to Lender;
(c)    Lender shall have received the Closing Fee in immediately available
funds; and
(d)    The representations and warranties set forth in Section 4 below shall be
true and correct.
Section 4    Representations and Warranties. Each Loan Party hereby represents
and warrants, in each case after giving effect to this Amendment, to Lender as
follows:





--------------------------------------------------------------------------------





(a)    The representations and warranties of each Loan Party in the Loan
Agreement and each of the other Loan Documents to which it is a party shall be
true and correct in all material respects (provided that if any representation
or warranty is by its terms qualified by concepts of materiality, such
representation or warranty shall be true and correct in all respects) on the
date hereof, except for representations and warranties that expressly relate to
an earlier date which must be true and correct as of such earlier date;
(b)    No Default or Event of Default exists;
(c)    Each Loan Party has the power and authority to execute, deliver and
perform its obligations under this Amendment and each other document, agreement
and instrument executed by such Loan Party in connection with each of the
foregoing;
(d)    The execution, delivery and performance by each Loan Party of this
Amendment and each other document, agreement and instrument executed by such
Loan Party in connection with each of the foregoing have been duly authorized by
all necessary action; and
(e)    This Amendment and each other document, agreement and instrument executed
by each Loan Party in connection with each of the foregoing constitutes the
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditor’s rights generally or by equitable principles relating to
enforceability.
Section 5    Fees and Expenses. Borrowers shall pay to Lender a closing fee of
$40,000.00 (the “Closing Fee”), which fee shall be fully earned and payable on
the Sixth Amendment Effective Date. Borrowers further agree to pay on demand all
reasonable out-of-pocket costs and expenses of or incurred by Lender, including,
but not limited to, legal expenses and reasonable attorneys’ fees, in connection
with the evaluation, negotiation, preparation, execution and delivery of this
Amendment.
Section 6    Post-Closing Obligations. On or before the sixtieth (60th) day
following the date hereof (or such later date agreed to by Lender in its sole
discretion), with respect to each Specified Deposit Account (as defined below),
receipt by Lender, for the benefit of itself and the Secured Parties, of a
deposit account control agreement or blocked account agreement, in form and
substance reasonably satisfactory to Lender, executed by the financial
institution at which any such Specified Deposit Account is maintained (it being
understood and agreed that the “Specified Deposit Accounts” are set forth on
Schedule I attached hereto).
Section 7    Entire Agreement. This Amendment constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all other understandings, oral or written, with respect to the subject matter
hereof.
Section 8    No Modification; No Waiver. Except as expressly set forth herein,
nothing contained herein shall be deemed to constitute a waiver of compliance
with any term or condition contained in the Loan Agreement or any other Loan
Document or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, Lender reserves all rights, privileges and remedies
under the Loan Documents. All references in the Loan Documents to the Loan
Agreement shall be deemed to be references to the Loan Agreement, as modified
hereby. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Lender under the Loan
Agreement or any of the Loan Documents.





--------------------------------------------------------------------------------





Section 9    Severability. The illegality or unenforceability of any provision
of this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder.
Section 10    Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of a portable document file (also known as a .pdf file)
of an executed counterpart signature page shall be effective as a manually
executed counterpart signature hereof.
Section 11    Governing Law; Other Waivers. This Amendment shall be governed and
construed in accordance with the internal laws of the State of Illinois.
Section 18.11 of the Loan Agreement is incorporated herein by reference, mutatis
mutandis.
Section 12    Release. In consideration of Lender’s agreements contained in this
Amendment, each Loan Party hereby irrevocably releases and forever discharges
Lender and its affiliates, subsidiaries, successors, assigns, directors,
officers, employees, agents, consultants and attorneys (each, a “Released
Person”) of and from any and all claims, suits, actions, investigations,
proceedings or demands, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which such Loan Party ever had or now has
against Lender or any other Released Person which relates, directly or
indirectly, to any acts of omissions of Lender or any other Released Person
relating to the Loan Agreement or any other Loan Document on or prior to the
date hereof.
[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------






(Signature Page to Sixth Amendment to Loan and Security Agreement)


IN WITNESS WHEREOF, the parties hereto have duly executed this Consent to Loan
and Security Agreement as of the date first above written.
BORROWERS:
LAWSON PRODUCTS, INC., a Delaware corporation


 
By:
/s/ Ronald J. Knutson
 
 
Ronald J. Knutson
 
 
Executive Vice President and Chief Financial Officer
 
 
 
 
LAWSON PRODUCTS, INC., an Illinois corporation
 
By:
/s/ Ronald J. Knutson
 
 
Ronald J. Knutson
 
 
Executive Vice President and Chief Financial Officer
 
 
 
 
SANDALWOOD DIVESTITURE COMPANY, INC., an Alabama corporation


 
By:
/s/ Ronald J. Knutson
 
 
Ronald J. Knutson
 
 
Vice President
 
 
 
 
BARON DIVESTITURE COMPANY, an Illinois corporation


 
By:
/s/ Ronald J. Knutson
 
 
Ronald J. Knutson
 
 
Vice President






--------------------------------------------------------------------------------







(Signature Page to Sixth Amendment to Loan and Security Agreement)




LENDER:
THE PRIVATEBANK AND TRUST COMPANY


 
By:
/s/ Andy Hoffman
 
 
Andy Hoffman
 
 
Associate Managing Director






